

113 HR 3126 IH: Healthcare Fairness Act of 2013
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3126IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2013Mr. Fincher introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Patient Protection and Affordable Care Act to prohibit a government subsidy for the purchase of a health plan by a Member of Congress.1.Short titleThis Act may be cited as the Healthcare Fairness Act of 2013.2.No health care subsidies for Members of CongressSection 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is amended—(1)by redesignating clause (ii) as clause (iii); and(2)by inserting after clause (i) the following new clause:(ii)No premium assistance for Members of CongressNotwithstanding any other provision of law or any regulation or guidance promulgated by the Director of the Office of Personnel Management, no Federal funds shall be expended to pay any portion of the premium for a health plan purchased by a Member of Congress pursuant to clause (i)..